Citation Nr: 1450864	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-18 678A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for recurrent otitis externa.

2.  Entitlement to an initial rating higher than 30 percent for endometriosis with hysterectomy.

3.  Entitlement to an initial compensable rating for residuals of a fracture of the left malleolus. 

4.  Entitlement to an initial compensable rating for acne vulgaris. 

5.  Entitlement to an initial compensable rating before April 24, 2008, and an initial rating higher than 10 percent from April 24, 2008, for migraine headaches.

6.  Entitlement to an initial compensable rating for anemia.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1987 to April 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a Columbia, South Carolina, rating decision of the September 2007, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In September 2008, the RO increased the disability rating for migraine headaches to 10 percent.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993).

In March 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  At that time, the Veteran submitted additional medical evidence and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 21.1304 (2013). 

In February 2011, the Board remanded the case for further development.

The claim for increase for migraine headaches is REMANDED to an Agency of Original Jurisdiction.






FINDINGS OF FACT

1.  Otitis externa has not been shown during the pendency of the appeal. 

2.  The hysterectomy removed the uterus, and there have been no signs or symptoms due to endometriosis during the pendency of the appeal.

3.  There were no objectively residuals of a fracture of the left malleolus during the pendency of the appeal.

4.  Acne vulgaris is superficial and has not resulted in deep scars or disfigurement.

5.  During the rating period, anemia has been manifested by hemoglobin of 13.1gm/100ml with anemia-related lightheadedness, headaches, fatigue, weakness, and chest pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for otitis externa have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an initial rating higher than 30 percent for endometriosis with hysterectomy have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.116, Diagnostic Codes 7618, 7629 (2013).

3.  The criterial for an initial compensable rating for residuals of a fracture of the left malleolus have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5283 (2013).

4.  The criteria for an initial compensable rating for acne vulgaris have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7828 (2008).


5.  The criteria for an initial compensable rating for anemia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.117, Diagnostic Code 7700 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet.App. 112, 119 (2004).  

Once service connection is granted a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).


As the claims for increased ratings for endometriosis with hysterectomy, residuals of a fracture of the left malleolus, acne vulgaris, and anemia arise from the Veteran's disagreement with the initial rating following the grant of service connection, additional notice is not required.

As to the claim of entitlement to service connection for otitis externa, the RO provided pre-adjudication VCAA notice by letter, dated in June 2008.  

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet.App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet.App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini, 18 Vet.App. at 119-120 (pre-adjudication VCAA notice); of Dingess, 19 Vet.App. at 484-86 (notice of the elements of the claim).   

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records and private medical records. 

VA examinations were conducted in January 2007, January 2009, March 2011, June 2011, January 2013, and March 2013.  The examinations are adequate to rate the disabilities.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 




Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact (i.e. admissible); while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  Credible evidence is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet.App. 362, 369 (2005).  If the evidence is not credible, it has no probative value.  

Service Connection

Otitis Externa

Evidence

In March 2010, the Veteran testified that she began experiencing ear problems in 2001. 

Service treatment records show that the Veteran was diagnosed on multiple occasions with otitis externa between June 2002 and April 2003, when it was reported that the problem had resolved.  In June 2003, she complained of intermittent right ear pain, but an ear examination was normal.  


In August 2003, the Veteran had similar complaints and positive findings resulted in a diagnosis of Eustachian tube dysfunction.  She also saw a private physician, Dr. A., who noted in May 2005 that the Veteran had otalgia, the source of which was unclear, and that the Eustachian tube complaints could be related to chronic sinus disease.  From 2005 through January 2007 note earache, Eustachian tube dysfunction, and otitis externa on a problem list.  The Veteran was separated from service in April 2007.  Just prior to discharge, the Veteran underwent various VA examinations in January 2007 and March 2007, but none of the examinations addressed any ear disease. 

After service, in records dated in September 2007 and in May 2008, Dr. A. noted that the Veteran had rhinitis with Eustachian tube dysfunction.  Other private treatment records show that in November 2007, there was a report of chronic ear pain and that in November 2008, April 2009, and July 2009, there were diagnoses of Eustachian tube dysfunction.

On VA examination in March 2011, the Veteran complained of recurrent otitis externa since 2002 along with possible Eustachian tube insufficiency.  On examination, the VA examiner found normal external ears with no evidence of acute or chronic otitis externa.  The VA examiner concluded that the there is no evidence of otitis externa and Eustachian tube dysfunction.  Accordingly, the VA examiner expressed the opinion that the in-service documentation of otitis externa and Eustachian tube dysfunction were not related to the Veteran's current ear complaints.  The VA examiner stated that allergic rhinitis had no relationship to the external ear and therefore could not cause or permanently worsen otitis externa.  

Analysis

The Veteran seeks service connection for recurrent otitis externa.  

The Veteran had otitis externa during service.  



To prevail, the Veteran must establish both (a) current otitis externa and (b) that current otitis externa is related to otitis externa documented during service.

The Veteran is competent to report ear pain since service, which is within the realm of her personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However, otitis externa is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  

An opinion as to its etiology is equally complex, especially given that the Veteran has also experienced Eustachian tube dysfunction, a separate ear disorder.  The Veteran has not shown that she is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, she is not competent to self-diagnose otitis externa or offer an opinion as to its etiology and her opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The record is absent any lay or medical evidence of otitis externa, during the pendency of the appeal.  The most recent diagnosis of otitis externa was in 2003 and the Veteran's claim was filed in December 2006, several months prior to separation from service.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The preponderance of the evidence is against the claim for service connection for otitis externa; there is no doubt to be resolved; and service connection is not warranted.
 



Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet.App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet.App. 505 (2007).

Endometriosis with Hysterectomy

Endometriosis with hysterectomy is currently rated 30 percent under Diagnostic Code 7618.  38 C.F.R. § 4.116, Diagnostic Code 7618, 7629.

Diagnostic Code 7618 provides ratings for removal of the uterus.  A 100 percent rating is warranted for three months after removal and a 30 percent rating is warranted thereafter. 

Diagnostic Code 7629, provides ratings for endometriosis.  A 30 percent rating is warranted for pelvic pain or heavy or irregular bleeding not controlled by treatment.  



A 50 percent is warranted for lesions involving bowel and bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel and bladder symptoms.

Evidence
In 2006, the Veteran underwent laparoscopic hysterectomy.  The ovaries were left intact and no malignant disease process or diagnosis was identified.  

On VA examination in January 2007, the diagnosis was uterine fibroids and endometriosis with subsequent laparoscopic hysterectomy. 

In October 2007, the Veteran's private gynecologist noted that the Veteran had an ovarian cyst.  

In March 2010, the Veteran testified that she experienced bleeding and sharp pains, which she associated with the hysterectomy. 

On VA examination in March 2011, the Veteran denied symptoms of abnormal bleeding, vaginal discharge, fever, pain, bowel or bladder symptoms.  Abdominal examination was benign.  The VA examiner found no residuals of the prior hysterectomy or current signs or symptoms due to endometriosis.

In October 2011, the Veteran's private gynecologist reported that she developed complete prolapse of the vaginal vault, which related to a long-term problem of constipation and straining.  The gynecologist indicated that the Veteran's hysterectomy did not have any bearing on the vaginal prolapse.

On VA examination in January 2013, the VA examiner found no residuals of the prior hysterectomy or current signs or symptoms due to endometriosis.





Analysis

The Veteran seeks a rating higher than 30 percent for endometriosis with hysterectomy.

Based on the evidence presented, the Board finds that the preponderance of the evidence is against a rating higher than 30 percent for hysterectomy.  It is undisputed that the hysterectomy removed only the uterus.  In this regard, a 30 percent is the highest rating assignable under Diagnostic Code 7618, with the exception of three months after removal of the uterus.  Since separation from service, the Veteran has been assigned a rating of 30 percent, the maximum rating under Diagnostic Code 7618.  

The Board also considered whether a higher rating was warranted under any other Diagnostic Code.  Diagnostic Code 7629 is the only potentially applicable code under the rating schedule for gynecological conditions.  

Under Diagnostic Code 7629, a 50 percent rating, the next higher rating, requires lesions involving bowel and bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel and bladder symptoms.

The competent medical evidence of record consists of the VA and private gynocological examinations, none of which indicate the presence of endometriosis during the pendency of the appeal.  In fact, the VA medical examinations in March 2011 and January 2013 revealed no current signs or symptoms due to endometriosis.

As the medical evidence of record opposes rather than supports the claim, the Board concludes that that the preponderance of the evidence is against the claim for a rating higher than 30 percent for endometriosis under Diagnostic Codes 7618 and 7629 during the pendency of the appeal.  


And there is no other potentially applicable Diagnostic Code.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Residuals of a Fracture of the Left Malleolus

The residuals of a fracture of the left malleolus are currently rated as noncompensable under Diagnostic Code 5283.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2013).

Under Diagnostic Code 5283, malunion or nonunion of tarsal or metatarsal bones are rated on a scale of 10, 20, or 30 percent for symptoms productive of moderate, moderately severe, and severe disability, respectively.

Another potentially applicable diagnostic code is Diagnostic Code 5284.  Under Diagnostic Code 5284, other foot injuries are rated 10 percent for moderate disability; 20 percent rating for moderately severe disability, and 30 percent rating for severe disability.  A note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling. 

Evidence

In March 2010, the Veteran testified that she wore special shoes with arch supports and that she was unable to wear heels or to walk or to stand for a prolonged period of time because of pain.  She indicated that she had arthritis in her left foot.  

Private medical records in August 2008 and September 2008 show complaints of bilateral foot pain, left worse than right.  X-rays and an MRI revealed mild hypertrophic changes at the first metatarsal phalangeal joint (toe) not the ankle.   





On VA examination in January 2009, the Veteran reported dull pain in the foot that was localized around the heel with some radiation to the forefoot.  X-rays of the feet at that time revealed no abnormalities.  The diagnosis was bilateral acquired pes planus that was unrelated to the service-connected fracture.  

On VA examination in March 2011, the Veteran reported ankle pain.  The Veteran could not recall when or how it started (e.g., a specific injury) and she could not provide a description of the pain other than that it is located in the medial aspect of the left ankle.  On physical examination, there was full range of motion without pain or functional limitation to include on repetitive range of motion testing.  The examiner reported no abnormalities.  X-rays were unremarkable for prior fracture or dislocation.  The VA examiner concluded that there was no objective evidence to support an ankle or foot disability.

Analysis

The Veteran is seeks a compensable rating for residuals of a left talus fracture.

During the pendency of the appeal, there is no evidence of mal- or non- union of the metatarsals or tarsals.  Normal union of the metatarsals and tarsals does not more nearly approximate or equate to moderate mal- or non- union of the metatarsals or tarsals under Diagnostic Code 5271 for a compensable rating.

Regarding functional loss due to pain, weakness, fatigability, incoordination, pain on movement of a joint, or actual painful motion under 38 C.F.R. §§ 4.40 and 4.45 and 4.59, there the Veteran has consistently provided vague complaints of foot and ankle pain.  VA examiners found no evidence of actual painful motion, abnormality, or functional limitation.  The Board finds that the objective findings of the medical examiners are more probative than the Veteran's vague complaints of pain.  Joint tenderness, minimally disabling, and actual painful motion due to a healed injury are entitled to the minimum compensable rating for the joint.    



Where, as here, there is no probative evidence of a prior injury and no actual painful motion during the pendency of the appeal, a minimum compensable rating for the joint is not warranted.  

The Board has considered other potentially applicable diagnostic codes.  However, as the evidence does not show arthritis confirmed by x-ray, flatfoot (related to the service-connected disability), weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, other injuries of the foot, ankylosis of the ankle, limitation of motion of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calis or astragalus, or astragalectomy, disability ratings are not warranted under Diagnostic Codes 5003, 5270, 5272, 5273, 5274, 5276, 5277, 5278, 5279, 5280, 5281, 5282, or 5284.

Acne Vulgaris

Acne vulgaris is currently rated as noncompensable under Diagnostic Code 5283.  38 C.F.R. § 4.118, Diagnostic Code 7828 (2008).

The Veteran's service connection claim, from which this initial increased rating claim stems, was received in December 2006.  The criteria for evaluating disabilities of the skin were revised effective on August 30, 2002, prior to receipt of the claim.  The rating criteria were again revised effective October 23, 2008.  However, the last revision applies to claims for increase received on or after October 23, 2008, or when an appellant requests consideration under the revised regulations.  As the Veteran has made no such request, the rating criteria in effect since August 23, 2002, until October 22, 2008, is applicable.

Under the rating criteria, which became effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7828 provided that superficial acne (comedones, papules, pustules, and superficial cysts) of any extent warrant a noncompensable (0 percent) rating.  



Deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck, warrant a 10 percent rating.  Deep acne (deep inflamed nodules and pus- filled cysts) affecting 40 percent or more of the face and neck warrant a maximum 30 percent rating. 

Or, the rating may be based on disfigurement of the head, face, or neck under Diagnostic Code 7800 or on scars, affecting a body part other than the head, face, or neck, under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability.

Under Diagnostic Code 7800, one characteristic of disfigurement warrants a 10 percent rating.  The criteria for the next higher raring, 30 percent, are disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement are:

(1) scar 5 or more inches (13 or more centimeters (cms.) in length; (2) scar at least 1/4 inch (.06 cms.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six sq. inches or 39 sq.cms.; (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. inches or 39 sq. cms.; (7) underlying soft tissue missing in an area exceeding six sq. inches or 39 sq. cms.; and (8) skin indurated and inflexible in an area exceeding six sq. inches or 39 sq. cms.






Ten percent ratings are assigned for scars, not affecting the head, face, or neck, that (1) are deep and cover an area exceeding 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); (2) cause limited motion and cover an area exceeding 6 square inches; (3) are superficial, do not cause limited motion, and cover an area of 144 square inches or greater (a superficial scar is one not associated with underlying soft tissue damage); (4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or (5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  

The rating criteria also direct that where scars are in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, they will be separately rated and combined.

Evidence

On VA examination in January 2007, the Veteran reported that she was diagnosed with cystic lesions in 1994, but that the condition has been dormant since then.  Physical examination revealed one lesion on the face and one on the genitals.  There was no disfiguring scarring involving the head, face, or neck.  The VA examiner diagnosed superficial acne vulgaris.  The VA examiner opined that it affected less that 1 percent of the Veteran's exposed body and approximately 1 percent of the total body. 

In March 2010, the Veteran testified that acne involved other areas of the body. 

On VA examination in March 2011, the VA examiner noted one 3mm knot on the left anterior shoulder.  There was no evidence of acne or acne scarring.  The VA examiner opined that the skin condition affects 0 percent of the Veteran's exposed body and 0 percent of the total body.




Analysis

The Veteran seeks an initial compensable rating for acne vulgaris.

As the Veteran's acne has consistently been characterized as superficial or non-existent, as noted during her January 2007 and March 2011 VA examinations respectively, a 10 percent rating pursuant to Diagnostic Code 7828, at any time throughout this appeal, is not warranted.

As to whether a compensable rating is warranted pursuant to the rating criteria for scars, Diagnostic Codes 7800 through 7805, the Veteran's acne vulgaris has not manifested by scars.  Thus, a 10 percent rating pursuant to Diagnostic Codes 7800 through 7805 is not warranted.

The preponderance of the evidence is against the claim for an initial compensable rating for acne vulgaris; there is no doubt to be resolved; and an increased rating is not warranted.

Anemia

Anemia is currently rated as noncompensable under Diagnostic Code 7700.  38 C.F.R. § 4.117, Diagnostic Code 7700 (2013).

Under Diagnostic Code 7700, the criteria for a 10 percent rating are hemoglobin of 10gm/100ml or less with findings such as weakness, easy fatigability or headaches.  The criteria for a 30 percent rating are hemoglobin of 8gm/100ml or less with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  The criteria for a 70 percent rating are hemoglobin of 7gm/100ml or less with findings such as dyspnea (shortness of breath) on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute), or syncope (three episodes in the last six months).



Evidence

On VA examination in January 2007, the Veteran reported headaches and that she felt tired and like she had to force herself to do things.  Hemoglobin was 13.4gm/100ml.  The VA examiner opined that there is no evidence of anemia.

On VA examination in March 2011, the Veteran reported no fatigability, weakness, or headaches.  Hemoglobin was 13.1gm/100ml.  The VA examiner opined that there is no evidence of anemia.

Analysis

The hemoglobin level of 13.1gm/100ml with anemia-related lightheadedness, headaches, fatigue, and weakness more nearly approximate the criteria for a noncompensable rating.  In the absence of evidence of hemoglobin of 10gm/100ml or less, the criteria for a 10 percent rating, the next higher rating, have not been met.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate. This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.



If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for the claims for increase encompass the disability levels and symptomatology.  As the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule, referral for extraschedular consideration for the claim for increase is not warranted. 

Total Disability Rating Based on Individual Unemployability

During the appeal, the Veteran's combined disability rating reached a schedular 100 percent as of January 2012.  

While the Veteran has been unemployed throughout much of the appeal period, the Veteran has not claimed and the evidence does not suggest that otitis externa, endometriosis with hysterectomy, residuals of a fracture of the left malleolus, acne vulgaris, or anemia preclude her from obtaining or sustaining substantially gainful employment.  Accordingly, a claim for a total disabled rating for compensation based on individual unemployability is not reasonably raised.


ORDER

Service connection for otitis externa is denied.  An initial rating higher than 30 percent for endometriosis with hysterectomy is denied.  An initial compensable rating for residuals of a fracture of the left malleolus is denied.  An initial compensable rating for acne vulgaris is denied. An initial compensable rating for anemia is denied.





REMAND

The Veteran seeks an initial compensable rating before April 24, 2008, and an initial rating higher than 10 percent from April 24, 2008, for migraine headaches.

In February 2011, the Board remanded claim for further development.  The remand directed that the VA examiner describe the frequency of the headaches and whether the headaches were characteristically prostrating.  Although the VA examination was conducted in March 2011, the VA examiner did not address whether the  headaches are characteristically prostratitng.

As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination to determine the current severity of migraine headaches. 

The examiner is asked to describe the frequency of the headaches and whether the headaches are characteristically prostrating.   

2.  After the above development adjudicate the claim.  If the benefit is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


